United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2401
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Ronald Howard Cleveland, Jr.,           * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 1, 2008
                                Filed: April 3, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Ronald Cleveland challenges the 92-month prison sentence imposed by the
district court1 after he pleaded guilty to bank robbery. Cleveland’s counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967), questioning the
reasonableness of Cleveland’s sentence and asserting that the district court should
have granted Cleveland’s motion for a departure or variance from the applicable
Guidelines range. Counsel has separately moved to remand for resentencing in light
of United States v. Gall, 128 S. Ct. 586, 594-95 (2007) (rejecting appellate rule

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
requiring extraordinary circumstances to justify sentence outside Guidelines range).
We affirm, because the district court’s clearly discretionary decision not to depart is
unreviewable, and the court did not abuse its discretion by refusing to grant a
variance. See United States v. Godinez, 474 F.3d 1039, 1043 (8th Cir. 2007)
(decision not to depart is unreviewable where court clearly recognized its authority to
do so; court did not abuse its discretion by refusing to grant variance because it
considered 18 U.S.C. §3553(a) factors and determined sentence within advisory range
was appropriate); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005)
(listing factors that might signal abuse of discretion). We see no basis to conclude that
the sentence--imposed at the bottom of the advisory Guidelines range--is
unreasonable, see Rita v. United States, 127 S. Ct. 2456, 2463-68 (U.S. 2007)
(discussing application of presumption of reasonableness to sentence that reflected
proper application of Guidelines); United States v. Harris, 493 F.3d 928, 932 (8th Cir.
2007) (sentence within advisory Guidelines range is presumptively reasonable), cert.
denied, 2008 WL 424011 (U.S. Feb. 19, 2008) (No. 07-8375).

        We also deny counsel’s motion for a remand for resentencing because nothing
in the record indicates that the court was inclined to impose a more favorable sentence
but for then current Eighth Circuit precedent, or that the court otherwise felt
constrained by the advisory Guidelines range. Cf. United States v. Marston, No. 06-
4191, 2008 WL 623604, at *6-*7 (8th Cir. Mar. 10, 2008).

       Accordingly, we affirm the judgment, and we direct counsel to inform
Cleveland about the procedures for filing a petition for rehearing or filing a petition
for certiorari.
                      ______________________________




                                          -2-